Citation Nr: 1001217	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  07-02 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
right foot hallux valgus/bunions.

2.  Entitlement to an initial compensable evaluation for left 
foot hallux valgus/bunions.

3.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1985 to March 
1992.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).

The issue of entitlement to an initial compensable evaluation 
for bilateral hearing loss is addressed in the Remand portion 
of the decision below and is remanded to the RO via the 
Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record shows that the Veteran's 
right foot hallux valgus/bunions is manifested by bony joint 
enlargement, redness, tenderness, and limitation of motion to 
25 degrees of dorsiflexion and -10 degrees of plantar 
flexion.

2.  The medical evidence of record shows that the Veteran's 
left foot hallux valgus/bunions is manifested by bony joint 
enlargement, redness, tenderness, deformity, and limitation 
of motion to 10 degrees of dorsiflexion and -10 degrees of 
plantar flexion.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
right foot hallux valgus/bunions have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5280 (2009).

2.  The criteria for an initial compensable evaluation for 
left foot hallux valgus/bunions have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5280 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims of entitlement to 
initial compensable evaluations for right and left foot 
hallux valgus/bunions, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  Prior to initial adjudication, a letter dated 
in May 2001 satisfied the duty to notify provisions.  
Additional letters were also provided to the Veteran in March 
2006, after which the claims were readjudicated, April 2008, 
and June 2008.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's service 
treatment records, VA medical treatment records, and 
indicated private medical records have been obtained.  VA 
examinations were provided to the Veteran in connection with 
his claims.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  There is no indication in the record that additional 
evidence relevant to the issues decided herein is available 
and not part of the claims file.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims, to 
include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 
(holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2009).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2009).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the Veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that the rule articulated in Francisco 
does not apply to the Veteran's bilateral hallux 
valgus/bunions claim, because the appeal of this issue is 
based on the assignment of an initial evaluation following an 
initial award of service connection for bilateral hallux 
valgus/bunions.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Instead, evidence contemporaneous with the claim and 
the initial rating decision are most probative of the degree 
of disability existing when the initial rating was assigned 
and should be the evidence "used to decide whether an 
original rating on appeal was erroneous."  Fenderson, 12 Vet. 
App. at 126.  If later evidence indicates that the degree of 
disability increased or decreased 


following the assignment of the initial rating, staged 
ratings may be assigned for separate periods of time.  Id.

Service connection for bilateral hallux valgus/bunions was 
granted by a May 2006 rating decision and separate 
noncompensable evaluations were assigned for each foot under 
38 C.F.R. § 4.71a, Diagnostic Code 5280, effective March 30, 
2001.

The medical evidence of record shows that the Veteran 
experiences multiple symptoms of gout in his bilateral feet, 
including in his great toes and ankles.  However, service 
connection for gout of multiple joints was granted by an 
October 2007 rating decision, and the evaluation assigned for 
this disability has not been appealed to the Board.  
Accordingly, for the purposes of this appeal, the Board will 
not consider any left or right foot manifestations which are 
described in the medical evidence of record as relating to 
the Veteran's gout.  See 38 C.F.R. §§ 4.14, 20.100, 20.200 
(2009).

A February 2001 VA Persian Gulf War registry examination 
report stated that on physical examination the Veteran had 
bilateral bunions and hallux valgus.

An October 2002 VA Gulf War examination report stated that on 
physical examination the Veteran had hallux valgus with 
bunions, bilaterally.  The hallux valgus measured 25 degrees 
of angulation in the left foot and 20 degrees of angulation 
in the right foot.  There was metatarsophalangeal joint 
tenderness and mid-lateral foot edge tenderness to palpation, 
bilaterally, with guarding.  The Veteran's medial and lateral 
toenail edges had discoloration of the distal tip.  The 
longitudinal arch was normal, bilaterally.  After x-ray 
examination, the diagnosis was bilateral feet condition with 
history of possible gout, and mild degenerative joint disease 
of the metatarsophalangeal great toes, bilaterally.

In a May 2003 VA outpatient medical report, the Veteran 
complained of problems with the bilateral great toenails and 
a thick bunion on his left foot.  On physical examination, 
there was a thick bunion on the Veteran's left foot.

A May 2007 VA joints examination report stated that on 
physical examination, the Veteran complained of joint 
deformity with pain in the bilateral metatarsophalangeal 
joints.  He reported daily locking of the metatarsophalangeal 
joints of both feet.  On range of motion testing, the Veteran 
had left 1st metatarsophalangeal joint dorsiflexion from 0 
degrees to 10 degrees, with pain at 10 degrees, and plantar 
flexion from -10 to 0 degrees, with pain at 0 degrees.  There 
was right 1st metatarsophalangeal joint dorsiflexion from 0 
degrees to 25 degrees, with pain at 25 degrees, and plantar 
flexion from -10 to 0 degrees, with pain at 0 degrees.  There 
was no additional limitation of motion with repetitive use in 
either joint.  There was no joint ankylosis in either foot.  
The joint disabilities were summarized as bony joint 
enlargement, redness, tenderness, and painful movement in the 
bilateral 1st metatarsophalangeal joints, with additional 
deformity and guarding of movement on the left.

The medical evidence of record shows that the Veteran's left 
foot hallux valgus/bunions is manifested by bony joint 
enlargement, redness, tenderness, deformity, and limitation 
of motion to 10 degrees of dorsiflexion and -10 degrees of 
plantar flexion.  The medical evidence of record shows that 
the Veteran's right foot hallux valgus/bunions is manifested 
by bony joint enlargement, redness, tenderness, and 
limitation of motion to 25 degrees of dorsiflexion and -10 
degrees of plantar flexion.  Under Diagnostic Code 5280, 
hallux valgus warrants a 10 percent evaluation if it is 
severe and equivalent to amputation of the great toe, or if 
it is operated with resection of the metatarsal head.  38 
C.F.R. § 4.71a, Diagnostic Code 5280.

The medical evidence of record does not show that the Veteran 
has ever had a surgical resection of the metatarsal head of 
either foot.  Accordingly, a compensable evaluation is not 
warranted for either foot under that provision of Diagnostic 
Code 5280.  The medical evidence of record shows that the 
Veteran's left and right foot hallux valgus/bunions cause 
significant pain and limitation, however these manifestations 
do not rise to a level equivalent to amputation of either 
great toe.  The May 2007 VA joints examination report 
specifically stated that the Veteran had a total of 20 
degrees of range of motion in the left 1st 
metatarsophalangeal joint, 10 


of which were pain-free, and a total of 35 degrees of range 
of motion in the right 1st metatarsophalangeal joint, 25 of 
which were pain-free.  The Board thus finds that, despite the 
significant pain and disability that the Veteran experience, 
the disabilities on appeal are not equivalent to amputation 
of either great toe, as the Veteran has at least a small to 
moderate amount of pain-free range of motion in both toes.  
Accordingly, a compensable evaluation is not warranted for 
the Veteran's left and right foot hallux valgus/bunions.

As these issues deal with the ratings assigned following the 
original claim for service connection, consideration has been 
given to the question of whether staged ratings would be in 
order.  However, as the assigned noncompensable evaluations 
reflect the degree of impairment shown since the date of the 
grant of service connection for left and right foot hallux 
valgus/bunions, there is no basis for staged ratings with 
respect to these claims.  Fenderson, 12 Vet. App. at 126.

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  
However, because the ratings are averages, it follows that an 
assigned rating may not completely account for each 
individual Veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability with the established 
criteria found in the Schedule for that disability.  Thun, 22 
Vet. App. at 115.  If the criteria under the Schedule 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the Schedule, and the assigned schedular 
evaluation is adequate, and no referral is required.  

The Board finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to render his 
disabilities ratings for left and right foot hallux 
valgus/bunions inadequate.  The Veteran's left and right foot 
hallux valgus/bunions were evaluated under to 38 C.F.R. § 
4.71a, Diagnostic Code 5280, the criteria of which is found 
by the Board to specifically contemplate the Veteran's level 
of disability and symptomatology.  As noted above, the 
Veteran's left and right foot hallux valgus/bunions are 
variously manifested by bony joint enlargement, redness, 
tenderness, deformity, and limitation of motion.  When 
comparing these disability pictures with the symptoms 
contemplated by the Schedule, the Board finds that the 
Veteran's symptoms are more than adequately contemplated by 
the disabilities ratings for his for left and right foot 
hallux valgus/bunions.  In addition, the left and right foot 
symptoms manifested by the Veteran's service-connected gout 
cannot be considered as part of the appeal before the Board 
as the Veteran has not appealed the rating assigned for those 
symptoms.  38 C.F.R. §§ 4.14, 20.100, 20.200.  A rating in 
excess of the currently assigned rating is provided for 
certain manifestations of hallux valgus, but the medical 
evidence reflects that those manifestations are not present 
in this case.  The criteria for noncompensable ratings for 
the Veteran's for left and right foot hallux valgus/bunions 
more than reasonably describe the Veteran's disability level 
and symptomatology and, therefore, the currently assigned 
schedular evaluations are adequate and no referral is 
required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); 
see also 38 C.F.R. § 4.71a, Diagnostic Code 5280.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the medical evidence of 
record does not show findings that meet the criteria for 
initial compensable evaluations, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
see also Massey, 7 Vet. App. at 208.


ORDER

An initial compensable evaluation for right foot hallux 
valgus/bunions is denied.

An initial compensable evaluation for left foot hallux 
valgus/bunions is denied.


REMAND

In regard to the claim for an initial compensable evaluation 
for the Veteran's service-connected bilateral hearing loss, 
VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.  This duty to assist 
includes the conduct of a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  
Where the available evidence is too old for an adequate 
evaluation of the Veteran's current condition, VA's duty to 
assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993).

In this case, the Veteran last underwent a comprehensive VA 
examination of his service-connected bilateral hearing loss 
in January 2006, approximately 4 years ago.  On examination, 
that report found that the Veteran had speech recognition 
scores of 100 percent in each ear.  Subsequently, a January 
2007 VA outpatient audiological consultation report stated 
that on examination, the Veteran had word recognition scores 
of 65 percent in the left ear and 72 percent in the right 
ear.  While this report stated that there was no significant 
change in the Veteran's hearing since the January 2006 VA 
audiological examination, these test results show otherwise.  
Accordingly, there is evidence of record that the Veteran's 
service-connected bilateral hearing loss has increased in 
severity since the January 2006 examination.  The Board 
therefore concludes that an additional VA examination is 
needed to provide a current picture of the service-connected 
bilateral hearing loss disorder at issue on appeal.  38 
C.F.R. § 3.327 (2009).

Accordingly, the case is remanded for the following actions:

1.	The Veteran must be afforded an 
additional VA audiological evaluation 
to determine the current severity of 
his bilateral hearing loss.  All 
pertinent symptomatology and findings 
must be reported in detail.  The claims 
file and a copy of this Remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  Any indicated diagnostic 
tests and studies must be accomplished.  
Specifically, the findings of puretone 
decibel loss at 1000, 2000, 3000 and 
4000 Hertz, must be numerically 
reported and speech recognition must be 
derived using the Maryland CNC Test.  
The claims file must be made available 
to and reviewed by the examiner.  Any 
opinion provided must include an 
explanation of the basis for the 
opinion.  If any of the above requested 
opinions cannot be made without resort 
to speculation, the examiner must state 
this and specifically explain why an 
opinion cannot be provided without 
resort to speculation.  The report must 
be typed.

2.	The RO must notify the Veteran that it 
is his responsibility to report for the 
scheduled VA examination, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran 
does not report for the scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the Veteran of any scheduled VA 
examination must be placed in the 
Veteran's claims file.

3.	The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  
After the Veteran has had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


